1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                     No. 30,371

10 ALFREDO RAMON NEWMAN,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Ross C. Sanchez, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Alfredo Ramon Newman
18 Albuquerque, NM

19 Pro Se Appellant

20                                 MEMORANDUM OPINION

21 SUTIN, Judge.
 1        Defendant appeals from an order of the district court. We issued a calendar

 2 notice proposing to dismiss. Defendant has responded with a memorandum in

 3 opposition. After due consideration, we dismiss the appeal.

 4        An order of conditional discharge was entered against Defendant in November

 5 1999. [RP 83] In October 2009, Defendant filed a pro se pleading in district court

 6 titled “Order of Dismissal Pursuant to Conditional Discharge.” [RP 87] The

 7 order/motion requested that the 1999 charges be dismissed. The district court judge

 8 signed Defendant’s order and it was file stamped October 13, 2009. [RP 87] In April

 9 2010, Defendant filed a pro se notice of appeal. [RP 88]

10        Our calendar notice proposed dismissal on two independent grounds.

11 Regardless of which order Defendant is challenging—the the 1999 order or the

12 October 2009 order—Defendant’s appeal is untimely. See Rule 12-201(A)(2) NMRA

13 (providing thirty days to file the notice of appeal); Govich v. N. Am. Sys., Inc., 112

14 N.M. 226, 230, 814 P.2d 94, 98 (1991) (compliance with notice of appeal time and

15 place requirements are mandatory preconditions to exercise of appellate jurisdiction).

16 Defendant’s memorandum in opposition does not point out any error in fact or law

17 with respect to this ground for dismissal. See State v. Ibarra, 116 N.M. 486, 489, 864

18 P.2d 302, 305 (Ct. App. 1993) (“A party opposing summary disposition is required

19 to come forward and specifically point out errors in fact and/or law.”). We point out

20 though that Defendant’s claim that the system has been unfair to him appears to be

21 based on a misunderstanding. Defendant received a conditional discharge, without


                                             2
1 an adjudication of guilt. [RP 83] See NMSA 1978, § 31-20-13 (1994). Defendant’s

2 request to the district court in October 2009 for an order of dismissal was unnecessary,

3 because there were no pending charges to dismiss.

4        For the reasons set forth in this opinion, we dismiss the appeal.

5        IT IS SO ORDERED.



6                                         __________________________________
7                                         JONATHAN B. SUTIN, Judge

8 WE CONCUR:



 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 _________________________________
12 RODERICK T. KENNEDY, Judge




                                             3